TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00281-CR







Jon Clark Simpson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF IRION COUNTY, 51ST JUDICIAL DISTRICT


NO. CR95-017, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING







Jon Clark Simpson appeals from an order revoking community supervision.  The
underlying offense is sexual assault of a child.  See Tex. Penal Code Ann. § 22.011 (West 1994
& Supp. 1999).  The punishment is imprisonment for ten years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to appellant, and appellant was advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The order revoking community supervision is affirmed.



				                                                                       

				Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   November 18, 1999

Do Not Publish